[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15615                ELEVENTH CIRCUIT
                                                             MAY 21, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

               D. C. Docket No. 08-00508-CV-ORL-22-KRS

EILEEN J. WALDROP,


                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 21, 2010)

Before EDMONDSON, BIRCH and FAY, Circuit Judges.

PER CURIAM:
      Eileen J. Waldrop appeals from the district court’s order affirming the Social

Security Commissioner’s denial of her application for disability insurance benefits,

pursuant to 42 U.S.C. § 405(g). On appeal, Waldrop argues that the

Administrative Law Judge’s (“ALJ”) decision that she is not entitled to disability

insurance benefits is not supported by substantial evidence. Specifically, she

argues that the ALJ failed to adequately develop the record regarding the physical

demands posed by her past work as a human resources clerk. Waldrop further

contends that the ALJ erred in finding that her past clerical work constituted past

relevant work for purposes of making a disability determination because the ALJ

did not elicit evidence showing that she performed this work: (1) within the 15-

year period preceding the last date that she was under disability insured status; and

(2) in a continuous, as opposed to sporadic, manner.

      For the reasons set forth below, we affirm.

                                          I.

      Waldrop filed an application for disability insurance benefits, alleging that

she had become disabled as of December 26, 2001. In her disability report,

Waldrop reported that she suffered from pain in her feet, ankles, knees, and back

due to fractures and bone spurs. She additionally suffered from asthma and a

thyroid disorder. Waldrop reported that K-Mart was her only employer during the



                                          2
15 years preceding the onset of her disability. She began working at K-Mart in

1988, and ended her employment on December 26, 2001. At K-Mart, she worked

as a sales representative in the retail division. Waldrop did not report that she had

held any additional positions at K-Mart, and did not list clerical work among her

duties, although she indicated that she had assisted with management

responsibilities.

       After Waldrop’s claims were denied initially and on reconsideration, she

requested a hearing before an ALJ. An ALJ held a hearing on October 23, 2007.

At the hearing, Waldrop, who was represented by a non-attorney representative,

testified that K-Mart was her only place of employment during the 15 years

preceding the onset of her disability. Waldrop stated that, during her employment,

she “did human resources for some time.” When assisting with human resources,

Waldrop received employment applications, made employee schedules, and

assisted with the payroll. She also assisted in the hiring and terminating of

employees, although she did not make the ultimate decisions in these matters.

Waldrop did not provide any further testimony regarding her duties as a human

resources assistant. The hearing transcript reflects that Donna Mancini, a VE, was

present to hear Waldrop’s testimony.

       Mancini testified that Waldrop’s only reported employment position was her



                                           3
position as a retail clerk at K-Mart. She added, however, that “there was also an

indication that she performed as a human resource clerk.” Mancini explained that,

under the Dictionary of Occupational Titles (“DOT”), the position of a human

resource clerk had an identification number of 209362026, and was classified as

sedentary, semi-skilled work. The ALJ asked Mancini to consider a hypothetical

situation where an individual could do the following activities: (1) sit for up to six

hours a day, up to one hour at a time; (2) stand or walk up to three hours a day, up

to 20 minutes at a time; (3) occasionally lift up to 20 pounds and frequently lift up

to 10 pounds; and (4) occasionally bend, stoop, climb stairs, and reach above the

shoulder level. The ALJ further specified that this individual could never crawl,

crouch, kneel, or endure concentrated or excessive exposure to pulmonary irritants.

The ALJ then asked Mancini whether such an individual could perform any of

Waldrop’s past work, either as actually performed or as performed in the general

economy. Mancini responded that this individual could perform clerical work as a

human resources clerk, both as Waldrop actually performed the job and as it was

performed in the general economy, but could not perform work as a retail sales

assistant. The ALJ asked Mancini if her testimony was consistent with the DOT,

and Mancini confirmed that it was consistent.

      The ALJ subsequently entered an opinion denying relief. The ALJ initially



                                           4
noted that the last date that Waldrop met disability insured status was December

31, 2006, and that she was thus required to show that she became disabled on or

before that date in order to be entitled to disability benefits. The ALJ found that

Waldrop did not engage in any substantial gainful activity after this date. The ALJ

determined that Waldrop suffered from the following severe impairments before

December 31, 2001: (1) osteoarthritis; (2) asthma; and (3) obesity. The ALJ

further found, however, that these impairments, either alone or in combination with

each other, did not meet or medically equal one of the listed impairments set forth

in 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ determined that Waldrop

had the same residual functional capacity as the individual discussed in his

hypothetical at the hearing.

      Based on this residual functional capacity, the ALJ found that Waldrop still

possessed the ability to perform her past relevant work as a human resources clerk,

both as she had actually performed the job and as it was performed in the general

economy. In support of this finding, the ALJ noted that Mancini had testified that

this position was sedentary and semi-skilled, and that Mancini had confirmed that

her testimony was consistent with the DOT. In addition, the ALJ noted the DOT

reference number for the position of a human resources clerk. The ALJ explained

that, in arriving at his conclusion, he had compared Waldrop’s residual functional



                                           5
capacity with the physical and mental demands associated with this position.

Because the ALJ determined that Waldrop possessed the residual functional

capacity to perform her past relevant job as a human resources clerk, he concluded

that she was not entitled to disability benefits.

      Waldrop requested review of the ALJ’s decision by the Social Security

Administration Appeals Council. The Appeals Council issued a decision finding

that there was no basis to review the ALJ’s decision.

      Waldrop next filed a complaint in the district court, alleging that she was

entitled to disability benefits, and that the ALJ had failed to properly develop the

record in her case. Waldrop filed a memorandum in opposition to the

Commissioner’s decision, in which she argued that the ALJ failed to properly

assess whether her past duties as a human resources clerk constituted past relevant

work, and also argued that the record did not demonstrate the extent of the physical

demands associated with this job. After Waldrop filed her memorandum, the

parties consented to have a magistrate judge conduct the proceedings in the case

and render a final judgment in the matter.

      The magistrate entered an order affirming the Commissioner’s decision.

The magistrate found, among other things, that substantial evidence supported the

ALJ’s determination that Waldrop could perform her past relevant work as a



                                             6
human resources clerk, as it was performed in the general economy.

                                         II.

      In the social security context, we review de novo the legal principles

underlying the ALJ’s decision, but review “the resulting decision only to determine

whether it is supported by substantial evidence.” Moore v. Barnhart, 405 F.3d

1208, 1211 (11th Cir. 2005). Substantial evidence is defined as more “than a

scintilla” and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir. 2004). We may not reweigh the evidence or substitute our

own judgment for that of the ALJ, even if we find that the evidence preponderates

against the ALJ’s decision. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990). “As a general principle, [we] will not address an argument that has not

been raised in the district court.” Stewart v. Dep’t of Health and Human Serv., 26

F.3d 115, 115 (11th Cir. 1994).

      In order to be eligible for disability insurance benefits, a claimant must show

that she became disabled before her disability insured status expired. See 42

U.S.C. §§ 416(i)(3), 423(a) and (c); 20 C.F.R. §§ 404.101, 404.130, 404.131;

Moore, 405 F.3d at 1211. The Social Security regulations set forth the following

five-step “sequential evaluation” process to determine whether a claimant is



                                          7
disabled: (1) the disability examiner determines whether the claimant is engaged in

“substantial gainful activity”; (2) if not, the examiner decides whether the

claimant’s condition or impairment is “severe,” i.e., whether it significantly limits

the claimant’s physical or mental ability to do basic work activities; (3) if so, the

examiner decides whether the claimant’s impairment meets or equals the severity

of the specified impairments in the Listing of Impairments (“Listing”), thereby

precluding any gainful work activity; (4) if the claimant has a severe impairment

that does not meet or equal the severity of an impairment in the Listing, the

examiner assesses a claimant’s “residual functional capacity,” which measures

whether a claimant can perform past relevant work despite the impairment; (5) if

the claimant is unable to do past relevant work, the examiner determines whether,

in light of residual functioning capacity, age, education, and work experience, the

claimant can perform other work. See Crayton v. Callahan, 120 F.3d 1217, 1219

(11th Cir. 1997); 20 C.F.R. §§ 404.1520(c)-(f), 416.920(c)-(f).

      Under the pertinent regulations, a claimant’s past work experience

constitutes past relevant work where it was, “done within the last 15 years, lasted

long enough [for the claimant] to learn to do it, and was substantial gainful

activity.” 20 C.F.R. § 404.1565(a); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991). The ALJ usually does not consider work activity that occurred more



                                            8
than 15 years before the date of the Commissioner’s disability determination, or

the last date on which the claimant was under disability insured status, whichever

comes first. Id. In addition, the ALJ generally does not consider work activity that

occurred only “off-and-on” for brief periods of time, even if it does lie within the

relevant 15-year period. 20 C.F.R. § 404.1565(a). The 15-year time-frame is

advisory in nature, and its purpose is to ensure that the ALJ does not use an

outdated job description in his determination of whether the claimant can perform

her past relevant work. See Barnes, 932 F.2d at 1358. We have held that a

claimant need not testify as to the specific dates that she performed her past

relevant work, as long as the time period during which she performed this work is

reasonably ascertainable from the record. See id. at 1358-59.

      The regulations expressly provide that the ALJ may consult the DOT in

order to obtain evidence regarding whether the claimant possesses the residual

functional capacity to perform her past relevant work. 20 C.F.R.

§ 404.1560(b)(2); Jones v. Apfel, 190 F.3d 1224, 1230 (11th Cir. 1999) (holding

that, while the information in the DOT is not dispositive, the ALJ may “take

administrative notice of reliable job information available from various

governmental and other publications, such as the DOT”). In addition, the ALJ may

consider the testimony of a VE in determining whether the claimant still possesses



                                           9
the ability to perform her past relevant work. 20 C.F.R. § 404.1560(b)(2). “A

vocational expert is an expert on the kinds of jobs an individual can perform based

on his or her capacity and impairments.” Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004).

        The ALJ has a duty to develop a full and fair record. Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003). A claimant must show prejudice before we

will find that a hearing violated the claimant’s rights and thus remand to the

Commissioner for reconsideration. Kelley v. Heckler, 761 F.2d 1538, 1540 (11th

Cir. 1985). “This at least requires a showing that the ALJ did not have all of the

relevant evidence before him in the record . . . or that the ALJ did not consider all

of the evidence in the record in reaching his decision.” Id.

        The burden is on the claimant to show that she can no longer perform her

past relevant work as she actually performed it, or as it is performed in the general

economy. Jackson v. Bowen, 801 F.2d 1291, 1293-94 (11th Cir. 1986). In

addition, the claimant bears the burden of showing that her past work experience is

not past relevant work. Barnes, 932 F.2d at 1359. However, we have also held

that:

        Although a claimant bears the burden of demonstrating an inability to
        return to his past relevant work, the Secretary has an obligation to
        develop a full and fair record. Where there is no evidence of the
        physical requirements and demands of the claimant’s past work and

                                          10
      no detailed description of the required duties was solicited or
      proffered, the Secretary cannot properly determine whether the
      claimant has the residual functional capacity to perform his past
      relevant work.

Schnorr v. Bowen, 816 F.2d 578 (11th Cir. 1987).

      Here, the ALJ’s determination that Waldrop could still perform her past

relevant work as a human resources clerk, as it is performed in the general

economy, is supported by substantial evidence. While Waldrop points out that the

record contains limited information concerning her duties as a human resources

clerk, it is the claimant’s burden to demonstrate not only that she can no longer

perform her past relevant work as she actually performed it, but also that she can

no longer perform this work as it is performed in the general economy. The record

demonstrates that the ALJ adequately considered evidence of the duties of a human

resources clerk, as the job is performed in the general economy. Specifically,

Mancini provided her expert testimony that the position of a human resources

clerk involves only sedentary work that could be performed by an individual with

Waldrop’s limitations. She referred to the DOT number for the position of a

human resources clerk, and averred that her testimony regarding this position was

consistent with the information set forth in the DOT. In his opinion, the ALJ stated

that he had determined that Waldrop was capable of performing this job by

comparing her residual functional capacity to the physical and mental demands

                                          11
posed by a job as a human resources clerk. In making this determination, he

referred to the DOT identification number for this position, and also referred to

Mancini’s expert testimony. Because an ALJ may properly consider information

in the DOT and a VE’s testimony in determining whether a claimant can still

perform her past relevant work, there was substantial evidence to support the

ALJ’s decision as to this issue in this case.

      Because the record demonstrates that the ALJ considered the DOT and the

VE’s testimony, Waldrop’s claim that the ALJ failed to adequately develop the

record lacks merit. Moreover, even if the ALJ erred by failing to ask additional

questions about the physical demands posed by Waldrop’s past work as a human

resources clerk, this error did not prejudice Waldrop, as Mancini’s expert

testimony demonstrated that Waldrop could perform this job as it is performed in

the general economy.

      Waldrop’s argument that her past performance of clerical duties does not

constitute past relevant work also lacks merit. Even assuming that Waldrop

preserved her arguments that this work fell outside of the relevant 15-year time

period, and was sporadic in nature, substantial evidence supports the ALJ’s

determination that her work as a human resources clerk constituted past relevant

work. Because Waldrop reported that she began working at K-Mart in 1988, her



                                           12
performance of clerical work at K-Mart must have occurred within the 15 years

preceding the last date that she met disability insured status—December 31, 2001.

While Waldrop did not testify as to the exact dates that she performed clerical

duties, this is not necessary as long as the record otherwise demonstrates that the

time period during which she performed the relevant work was not too remote.

Moreover, while Waldrop contends that she performed clerical duties sporadically,

it was her burden to show that the sporadic nature of this past work caused it to fall

outside of the definition of past relevant work. Waldrop did not meet this burden

by testifying that she assisted with human resources “for some time.” Rather, the

ALJ reasonably could have interpreted this statement to mean that Waldrop

performed these duties in a continuous manner during a certain period of time.

      AFFIRMED.




                                          13